       Case 1:20-cr-00079-RJA-JJM Document 1 Filed 06/04/20 Page 1 of 3




     IN THE DISTRICT COURT OF THE UNITED STATES

                   for the Western District of New York
                                 ____________________


                                                    OCTOBER 2019 GRAND JURY
                                                    (Impaneled 10/18/2019)


 THE UNITED STATES OF AMERICA                       INDICTMENT

       -vs-
                                                    Violations:
                                                    Title 18, United States Code,
 DEYANNA DAVIS                                      Sections 922(g)(1) and 2
 (Count 1),                                         (3 Counts and Forfeiture Allegation)
 SEMAJ PIGRAM
 (Count 2), and
 WALTER STEWART
 (Count 3)


                                       COUNT 1

                           (Felon in Possession of a Firearm)

                             The Grand Jury Charges That:

      On or about June 1, 2020, in the Western District of New York, the defendant,

DEYANNA DAVIS, knowing that she had previously been convicted on or about March 15,

2010, in County Court, Erie County, New York, of a crime punishable by imprisonment for

a term exceeding one year, unlawfully did knowingly possess, in and affecting commerce, a

firearm, namely, a Smith and Wesson, model SDVP, semi-automatic 9mm handgun, bearing

serial number FYR4197.

      All in violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2), and

2.
       Case 1:20-cr-00079-RJA-JJM Document 1 Filed 06/04/20 Page 2 of 3




                                        COUNT 2

                            (Felon in Possession of a Firearm)

                         The Grand Jury Further Charges That:

       On or about June 1, 2020, in the Western District of New York, the defendant,

SEMAJ PIGRAM, knowing that he had previously been convicted on or about June 2, 2016,

in County Court, Erie County, New York, of a crime punishable by imprisonment for a term

exceeding one year, unlawfully did knowingly possess, in and affecting commerce, a firearm,

namely, a Smith and Wesson, model SDVP, semi-automatic 9mm handgun, bearing serial

number FYR4197.

       All in violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2), and

2.



                                        COUNT 3

                            (Felon in Possession of a Firearm)

                         The Grand Jury Further Charges That:

       On or about June 1, 2020, in the Western District of New York, the defendant,

WALTER STEWART, knowing that he had previously been convicted on or about July 24,

2012, in County Court, Erie County, New York, of a crime punishable by imprisonment for

a term exceeding one year, unlawfully did knowingly possess, in and affecting commerce, a

firearm, namely, a Smith and Wesson, model SDVP, semi-automatic 9mm handgun, bearing

serial number FYR4197.

       All in violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2), and

2.



                                            2
        Case 1:20-cr-00079-RJA-JJM Document 1 Filed 06/04/20 Page 3 of 3




                               FORFEITURE ALLEGATION

                                            (Firearm)

                                The Grand Jury Alleges That:

       Upon convictions under Counts 1, 2, or 3 of this Indictment, the defendants,

DEYANNA DAVIS, SEMAJ PIGRAM, and WALTER STEWART, shall forfeit his/her

right, title, and interest to the United States of any firearm and ammunition involved or used

in the commission of the offense, or found in the possession or under his/her immediate

control at the time of arrest, including, but not limited to:

       a.      a Smith and Wesson, model SDVP, semi-automatic 9mm handgun,
               bearing serial number FYR4197

       All pursuant to Title 18, United States Code, Sections 924(d) and 3665, and Title

28, United States Code, Section 2461(c).


       DATED: Buffalo, New York, June 4, 2020.


                                             JAMES P. KENNEDY, JR.
                                             United States Attorney

                                     BY:     S/SETH T. MOLISANI
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Western District of New York
                                             138 Delaware Avenue
                                             Buffalo, New York 14202
                                             716/843-5881
                                             Seth.Molisani@usdoj.gov

A TRUE BILL:

S/FOREPERSON




                                                3
